DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 and 7-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 and 5, due to its dependency, recites the limitation "the second work functional metal layer" in lines 12-13.  There is insufficient antecedent basis for this limitation in the claim. For purposes of the art rejection below, the limitation is assumed to read “a second work function metal layer.”
Claims 7 and 8-14, due to its dependency, recites the limitation "a substrate" in line 4. It is unclear whether this refers to the substrate of line 2 or refers to an additional substrate.  For purposes of the art rejection below, it is assumed to refer to the substrate of line 2.
It is noted that the rejection to method claim 4 could be overcome by amending it to be consistent with the allowable device claims 11 and 19 which teach a second work function metal layer surrounded by the second capping oxide layer; and a second gate electrode layer surrounded by the second work function metal layer, wherein the first capping oxide layer and the second capping oxide layer are made of a same material, and the first work function metal layer and the second work function metal are made of different materials. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10, 15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0329262 (Na) in view of US 2012/0187360 (Eungyoon).
	For claim 1, Na teaches a method for manufacturing a semiconductor structure, comprising:
forming a first gate dielectric layer (fig. 5, 150 in region I, [0036]; fig. 18, 150c) over a substrate (fig. 5, 100, [0028]); 

oxidizing the first capping layer to form a first capping oxide layer (fig. 6, 160 in region II, [0041]; fig. 18, 160c); 
forming a first metal layer over the first capping oxide layer (fig. 16, 175 in region II, [0071]; fig. 18, 175c); 
and forming a first gate electrode layer over the metal layer (fig. 16, 170 in region II; fig. 18, 170b).
Na does not teach the first metal layer is a first work function metal layer; however, Na does teach the first metal layer may be a barrier layer without providing additional details ([0073]). Eungyoon teaches a metal layer which is formed as a barrier layer (fig. 1B, 108, [0051]) may also function as a work function layer in order to control the electrical properties of the transistor ([0053]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention use the first metal layer of Na as a work function metal layer as taught by Eungyoon in order to control the electrical properties of the transistor.
For claim 3, Na teaches 
forming a first dummy gate structure (fig. 2, 112, [0028]) over the substrate (fig. 2, 100 [0027]); 
forming a first gate spacer on a sidewall of the dummy gate structure (fig. 2, 123/124, [0028]); 

wherein the first gate dielectric layer is formed in the first trench and covers a sidewall of the first gate spacer (fig. 5, 150 in region II, [0036]).
For claim 4, Na teaches 
forming a second dummy gate structure over the substrate (fig. 2, 110, [0028]); 
forming a second gate spacer on a sidewall of the dummy gate structure (fig. 2, 121/122, [0028]); and 
removing the second dummy gate structure to form a second trench surrounded by the second gate spacer (fig. 4, 140, [0034]); 
forming a second gate dielectric layer in the second trench to cover a sidewall of the second gate spacer (fig. 5, 150 in region I, [0036]); 
forming a second capping layer over the second gate dielectric layer (fig. 5, 152 in region I, [0040]); and oxidizing the second capping layer to form a second capping oxide layer (fig. 6, 160 in region I, [0041]); and 
a second work function metal (fig. 18, 190b).
The combination does not explicitly teach the first work function metal layer (fig. 16, 175C, region II) and  the second work functional metal layer (fig. 18, 190b, region I) comprise different metal elements. However, Na does teach the first and second regions include metals with different work functions in order to provide the appropriate work functions for PMOS and NMOS transistors.  It would have been obvious to one of ordinary skill me art before the effective filing date of the claimed invention to use different metal elements in the first work function metal layer and the second work 
For claim 5, Na teaches the first capping oxide layer and the second oxide capping layer are made of a same material (capping oxide layers, fig. 6, 160 in regions I and II are formed by oxidizing the same capping layer 152, [0041])). 
For claim 6, Na teaches the first capping oxide layer (fig. 18, 160c) is surrounded by the first capping layer (fig. 18, 152c).
For claim 7, Na teaches s semiconductor structure (fig. 18), comprising: 
a substrate (fig. 18, 100); 
a first gate structure formed over the substrate (fig. 18, 150c-175c), wherein the first gate structure comprises: 
a first gate dielectric layer formed over a substrate (fig. 18, 150c, [0069]); 
a first capping layer formed over the first gate dielectric layer (fig. 18, 152c, [0072]);
 a first capping oxide layer surrounded by the first capping layer (fig. 18, 160c, [0073] and 0041]); 
a metal layer formed over the first capping oxide layer (fig. 18, 175c, [0071]); and 
a first gate electrode layer formed over the first work function metal layer (fig. 18, 170b).
Na does not teach the first metal layer is a first work function metal layer; however, Na does teach the first metal layer may be a barrier layer without providing additional details ([0073]). Eungyoon teaches a metal layer which is formed as a barrier 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention use the first metal layer of Na as a work function metal layer as taught by Eungyoon in order to control the electrical properties of the transistor.
For claim 8, Na teaches the first capping layer and the first capping oxide layer comprise a same metal element ([0041] capping layer is oxidized from the first metal capping layer and will therefore have a same metal element).
For claim 9, Na teaches a bottom surface of the first capping layer (fig. 18, bottom 152c) is lower than a bottom surface of the first capping oxide layer (fig. 18, bottom 160c), and a top surface of the first capping layer (fig. 18, top of side portion of 152c) is not lower than a top surface of the first capping oxide layer (fig. 18, top of side portion of 160c).
For claim 10, Na teaches the first capping layer (fig. 18, 152c) is surrounded by the first gate dielectric layer (fig. 18, bottom 150c).
For claim 15, Na teaches a semiconductor structure (fig. 18), comprising: 
a substrate (fig. 18, 100); 
a first gate structure formed over the substrate (fig. 18, 150c-175c), 
wherein the first gate structure comprises: 
a first gate dielectric layer formed over the substrate (fig. 18, 150c, [0069]); 
a first capping layer formed over the first gate dielectric layer (fig. 18, 152c, [0072]); 

a first metal layer formed over the first capping oxide layer (fig. 18, 175c, [0071]); and a first gate spacer (fig. 18, 123/124) formed on the first gate structure , wherein the first capping layer (fig. 18, 152c) is sandwiched between the first capping oxide layer (fig. 18, 160c) and the first gate spacer (fig. 18, 123/124).
Na does not teach the first metal layer is a first work function metal layer; however, Na does teach the first metal layer may be a barrier layer without providing additional details ([0073]). Eungyoon teaches a metal layer which is formed as a barrier layer (fig. 1B, 108, [0051]) may also function as a work function layer in order to control the electrical properties of the transistor ([0053]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention use the first metal layer of Na as a work function metal layer as taught by Eungyoon in order to control the electrical properties of the transistor.
For claim 17, Na teaches a bottom surface of the first gate spacer (fig. 18, bottom of 123/124) is lower than a bottom surface of the first capping layer (fig. 18, bottom of 160c).
For claim 18, Na teaches the first gate dielectric layer (fig. 18, 150c) is sandwiched between the first capping layer (fig. 18, 152c) and the first gate spacer (fig. 18, bottom of 123/124).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0329262 (Na) in view of US 2012/0187360 (Eungyoon) as evidenced by US 2014/0178659 (Wu).
For claim 2, the examiner takes official notice that it was well-known in the art before the effective filing date of the claimed invention at temperature was a known results effective variable affecting oxidation. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to determine the optimum temperature in order to oxidize the first capping layer including between 600° C and 1000° C, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  As evidence, Wu teaches oxidation of TiN occurs above 600° C ([0010]).
Allowable Subject Matter
Claims 16 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 11-14 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Na represents the closest prior art of record. For claim 11 and 19, Na does not teach a second work function metal surrounded by the capping layer and surrounding the gate electrode where the first and second work function metal layers are made of .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Carter whose telephone number is (571)270-1872.  The examiner can normally be reached on M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to contact the examiner at the above number.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Michael Carter/           Primary Examiner, Art Unit 2828